 

INTERCOMPANY PROMISSORY NOTE

 

US $771,928.06 Effective Date: 11/15/2017

 

FOR VALUE RECEIVED, Vivos Real Estate, LLC (“Borrower”) promises to pay to the
order of Maslow Media Group, Inc. (“Lender”) on demand at the principal office
of Lender at 2333 Wisconsin Ave., Ste 400, Washington, DC 20007, or at such
other place as the holder of this Note may from time to time designate in
writing, the principal sum of U.S. seven hundred eighty thousand and NO/100
dollars (U.S. $771,928.06) or, if less, the amount advanced by Lender to the
Borrower under this Note together with interest on the principal amount of this
Note from time to time outstanding at the rates and in the manner specified
hereinbelow. All payments on this Note shall be made in lawful money of the
United States and in immediately available and freely transferable funds at the
place of payment and shall be paid no later than the date when due, without
set-off or deduction of any kind.

 

Lender shall record on its books or records the principal amount of the initial
advance made, all payments of principal and interest and the principal balances
from time to time outstanding. Lender’s books and records with respect to the
principal amount due and the amount of interest payable thereon shall be deemed
correct absent manifest error.

 

Interest shall be computed on the basis of a year of 360 days and actual days
elapsed at a per annum rate equal to three and one-half percent (3 1/2%).

 

The loan will consist of two periods. During the first period, from November 15,
2017 until March 31, 2018, interest will accrue monthly but will not be paid. A
new loan amount of $780,974.07 shall be subject to a second loan period.

 

During the second loan period, interest due hereunder shall be paid in twenty
(20) equal, consecutive, quarterly installments, payable on each Interest
Payment Date (as defined herein); provided that the outstanding principal
balance hereunder, together with all accrued and unpaid interest shall be due
and payable on March 31, 2023. Accrued interest shall be payable quarterly on
the last day of December, March, June and September and at maturity, commencing
with the first of such dates to occur after the date hereof, or as the parties
hereto may otherwise agree (each such date, an “Interest Payment Date”). The
Borrower shall, on demand, pay interest (calculated on the basis of a year of
360 days and actual number of days elapsed) on any overdue principle and on any
other amounts overdue hereunder for each day from the date of payment thereon
was due to the date of actual payment, at a rate per annum equal to the lesser
of (i) the maximum permissible amount under applicable state and federal usury
laws and (ii) 2% above the interest rate applicable to such amounts immediately
prior to the date such overdue amount became due.

 

The Borrower hereby expressly waives presentment, demand, protest or notice of
any kind with respect to this Note. The Borrower represents and warrants that
the obligation of the Borrower to pay principal, interest and all other sums
payable under this Note ranks (and so long as any such obligation remains
outstanding hereunder, will continue to rank) at least pari-passu in all
respects with all other unsecured and unsubordinated loans, debts, guaranties
and other obligations incurred, created, assumed or guaranteed by the Borrower.

 

   

 

 



The indebtedness evidenced hereby may be prepaid in whole or in part at any time
and from time to time without premium or penalty.

 

Upon the occurrence of any of the following events, the Lender or Holder of this
Note, if not Lender, at Holder’s option, may declare the entire unpaid principal
balance of this Note and all accrued unpaid interest thereon to be immediately
due and payable and the Holder of this Note may proceed to exercise any rights
or remedies the Holder may have under this Note or such other rights and
remedies which Holder may have at law, equity or otherwise. Failure of the
Holder to exercise such option shall not constitute a waiver of the right to
exercise such option.

 

(a) Upon the failure of Borrower to make any payment required under this Note,
Holder shall give the Borrower ten (10) days written notice of such failure
prior to exercising any rights or remedies it has under this Note, during which
time the Borrower may cure the failure to pay.

 

(b) Upon any default by Borrower other than any failure to pay any amount due
under this Note, Lender shall give Borrower thirty (30) days’ written notice of
such default prior to exercising any right it has under this Note, during which
time the Borrower may cure the default.

 

(c) Borrower becomes subject of a petition in bankruptcy, either voluntarily or
involuntarily, or in any other proceeding under the United States Bankruptcy
Code; or makes an assignment for the benefit of creditors; or the assets of such
entities are subject to levy or seizure having a material adverse effect on
Borrower; or in the event of a petition or suit for the appointment of a
receiver of Borrower.

 

(d) The transfer, sale, assignment or other conveyance of, or any other event
resulting in, the transfer of all or substantially all of the assets of
Borrower; the merger, reorganization or recapitalization of Borrower.

 

(e) The voluntary or involuntary dissolution of Borrower.

 

The failure of Lender to exercise any of its rights, powers or remedies
hereunder in any instance shall not constitute a waiver thereof in that or any
other instance and no single or partial exercise by Lender of any right, power
or remedy shall preclude other or further exercise thereof or any exercise of
any other rights, powers or remedies.

 

This Note shall be governed and construed in accordance with the laws of the
Commonwealth of Virginia.

 

   

 



 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed on the
day and year first above mentioned.

 

  BORROWER:       VIVOS REAL ESTATE, LLC, a Virginia limited liability company

 

Date: 04/02/2018 By: /s/ Naveen Doki     Naveen Doki, President

 

   

 

 



